In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
CINTHIA VAN ALST,               *
on behalf of minor child, J.V., *                   No. 15-1180V
                                *                   Special Master Christian J. Moran
                   Petitioner,  *
                                *
v.                              *                   Filed: July 11, 2017
                                *
SECRETARY OF HEALTH             *                   Petitioner’s motion for a decision
AND HUMAN SERVICES,             *                   on the record; insufficient proof of
                                *                   causation.
                   Respondent.  *
*********************

Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner;
Ann D. Martin, United States Dep’t of Justice, Washington, DC, for respondent.

          UNPUBLISHED DECISION DENYING COMPENSATION 1

       Cinthia Van Alst filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §§ 300aa-10 through 34 (2012), on October 13, 2015, on
behalf of her minor child, J.V. Her petition alleged that J.V. had an adverse
reaction, including seizures and developmental delays, resulting from receiving
several vaccines (DTaP, IPV, Hib, Hepatitis B, PCV, and Rotavirus) on August 21,
2014.

      Ms. Van Alst has now filed a Motion for a Decision Dismissing Her Petition
on June 27, 2017. The information in the record does not show entitlement to an
award under the National Vaccine Injury Compensation Program.


1
 The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this ruling on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
        I.   Procedural History

      Ms. Van Alst did not submit J.V.’s medical records with her petition as
required by 42 U.S.C. § 300aa-11(c) and Vaccine Rule 2(c)(2)(A). The initial
scheduling order suspended the deadline for respondent’s Rule 4 report and
ordered Ms. Van Alst to submit J.V.’s medical records, affidavits, and a statement
of completion. Ms. Van Alst filed J.V.’s medical records on November 17, 2015,
and submitted a statement of completion on November 18, 2015.

      Respondent noted in a December 18, 2015 status report that, while the
medical records appeared to be complete, parts of the records were handwritten
and largely illegible. Ms. Van Alst filed the transcribed medical records on
February 5, 2016.

      On March 21, 2016, respondent submitted his report pursuant to Vaccine
Rule 4. The report stated that the medical records did not demonstrate that the
vaccines J.V. received caused his seizures or developmental delay. See Resp’t’s
Rep. at 7. During the ensuing status conference, respondent requested updated
medical records before discussing next steps. Ms. Van Alst filed the updated
medical records on May 27, 2016.

       In a June 9, 2016 status conference, respondent requested that Ms. Van Alst
investigate whether a particular genetic test had been performed and, if so, to file
the related medical records. Additionally, Ms. Van Alst was ordered to file her
expert report by August 9, 2016.

       Following two extensions of time, Ms. Van Alst filed updated medical
records, including the genetic testing results, on August 15, 2016. The filing of
Ms. Van Alst’s expert report was deferred until the upcoming September 1, 2016
status conference to discuss the updated records. Order, issued Aug. 10, 2016.
During this status conference, the parties discussed the results of J.V.’s genetic test
and Ms. Van Alst requested, and the undersigned granted, a 30 day stay of the
proceedings to evaluate how the results would affect the case going forward.
Order, issued Sept. 1, 2016.

       In an October 11, 2016 status conference, the parties further discussed the
genetic test results, possible theories of causation, and ultimately the need for Ms.
Van Alst to submit any medical records that commented on the genetic test results.
Ms. Van Alst filed a status report providing some clarification on the genetic
testing results but stated that J.V.’s treating physician was unable to comment

                                           2
further. Resp’t’s Status Rep., filed Nov. 3, 2016. During the ensuing status
conference, Ms. Van Alst was ordered to file an expert report opining on causation.
Order, issued Nov. 30, 2016.

       The undersigned granted Ms. Van Alst three extensions of time to file her
expert report before convening a status conference to discuss the delay. During
this status conference, Ms. Van Alst advised that her expert was now a consultant
and requested two weeks to consider her next steps in the case.

       Ms. Van Alst filed the instant motion on June 27, 2017, in which she states
the respondent does not oppose. This case is now ripe for adjudication.

       II.   Analysis

       To receive compensation under the National Vaccine Injury Compensation
Program (hereinafter “the Program”), petitioner must prove either 1) that J.V.
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding at least one of the vaccinations, or 2) that J.V. suffered an injury that
was actually caused by a vaccine. See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1).
An examination of the record did not uncover any evidence that J.V. suffered a
“Table Injury.” Thus, Ms. Van Alst is necessarily pursuing a causation-in-fact
claim.

       Under the Act, a petitioner may not be given a Program award based solely
on the petitioner’s claims alone. Rather, the petition must be supported by either
medical records or by the opinion of a competent physician. § 300aa-13(a)(1). In
this case, because the medical records do not support Ms. Van Alst’s claim, a
medical opinion must be offered in support. Ms. Van Alst, however, has offered
no such opinion via an expert report.

      Accordingly, it is clear from the record that Ms. Van Alst has failed to
demonstrate either that J.V. suffered a “Table Injury” or that J.V.’s injuries were
“actually caused” by a vaccination. Thus, this case is dismissed for insufficient
proof. The Clerk shall enter judgment accordingly.

      IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master

                                          3